Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is effective as of
this 8th day of June, 2009, by and between FLAGSTAR BANCORP, INC., a Michigan
corporation (the “Company”), FLAGSTAR BANK, FSB, a federally-chartered savings
bank (the “Bank”), and MARK T. HAMMOND (“Employee”) (collectively, the
“Parties”).
     WHEREAS, the Company, the Bank and Employee entered into that certain
Employment Agreement, originally effective as of December 31, 1997 and
continued, amended and restated effective January 1, 2007, as amended
December 31, 2008 (the “Employment Agreement”);
     WHEREAS, the Company and Employee entered into that certain Agreement
Relating to Flagstar Bancorp, Inc.’s Participation in the Department of the
Treasury’s Capital Purchase Program, effective as of January 30, 2009;
     WHEREAS, the Company, the Bank and Employee have come to a mutual agreement
that Employee agrees to voluntarily step down from his position as President and
Chief Executive Officer of the Company by January 29, 2010 or, if earlier, when
the Company has located a replacement President and Chief Executive Officer, but
will continue to serve in his position and retain the duties of President and
Chief Executive Officer of the Company until the starting date of the person
hired by the Company to replace Employee in such capacity (or, notwithstanding
such new hire, until January 29, 2010 as requested by the Company);
     WHEREAS, the Employee will continue to serve the Company as Vice Chairman
of the Board of Directors; and
     WHEREAS, the Company, the Bank and Employee have come to a mutual agreement
that, in addition to his serving as Vice Chairman of the Board of Directors of
the Company, Employee will continue in his employment with the Company and the
Bank as a non-officer Executive Advisor to the Company and the Bank for a
two-year period from and after the date of his relinquishment of the position of
President and Chief Executive Officer, under the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the Parties, intending to
be legally bound, do agree as follows:
     1. Section 1 of the Employment Agreement is hereby amended to add the
following to the end thereof:
“Notwithstanding anything to the contrary in this Section 1, the Parties agree
and acknowledge that the Employee shall voluntarily step down from his position
as President and Chief Executive Officer on January 29, 2010 or, if earlier, at
the time that the Company locates a successor to Employee in such position (the
“Replacement CEO”)

 



--------------------------------------------------------------------------------



 



(subject to extension until January 29, 2010 notwithstanding the hiring of the
Replacement CEO as and to the extent requested by the Company). Immediately upon
the employment of the Replacement CEO (subject to extension until January 29,
2010 notwithstanding the hiring of the Replacement CEO as and to the extent
requested by the Company), in addition to his continuing to serve as Vice
Chairman of the Board of Directors of the Company, Employee’s employment title
and duties shall automatically change to that of the Company’s non-officer
Executive Advisor. The date of such change of title and duties shall be deemed
the “New Effective Date” hereunder. As Vice Chairman of the Board of Directors
of the Company and Executive Advisor, the Employee’s duties shall be to provide
strategic business advice and services to the Company, to serve as requested by
the Company (and without further compensation as Vice Chairman of the Board of
Directors) and to perform such other duties that the Replacement CEO and the
Board shall assign Employee and as shall be agreed to by Employee from time to
time, as more fully described in Section 7.”
     2. Section 2 of the Employment Agreement is hereby amended to add the
following to the end thereof:
“Notwithstanding anything to the contrary in this Section 2 of the Employment
Agreement, Employee’s annual base salary shall be $500,000, payable in cash in
accordance with the payroll practices of the Bank, commencing on the New
Effective Date and continuing while employed as Executive Advisor and serving as
Vice Chairman of the Board of Directors of the Company. The Parties acknowledge
that part of this annual base salary shall be paid in consideration of his
future employment services for the Company and of the new obligations and
covenants undertaken by Employee pursuant to this Amendment.”
     3. Effective as of the New Effective Date, Sections 3 and 4(b) of the
Employment Agreement will be deleted in their entirety.
     4. Section 5 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:
     “5. Term. The Company hereby employs Employee, and Employee hereby accepts
such employment under the Employment Agreement, for the period commencing on the
date of this Amendment and ending on the two-year anniversary of the New
Effective Date. Employee’s employment under the Employment Agreement may be
terminated at any time by Employee by giving 60 days written notice to the
Company, but Employee’s employment may not be terminated by the Company
hereunder other than for Just Cause (specifically excluding any allegation as to
Employee’s failure to perform stated duties hereunder; otherwise as defined in
the Employment Agreement immediately prior to the adoption of this Amendment).
If the Company does not provide Employee with his base salary or other benefits
required to be paid or provided pursuant to Section 4 of the Employment
Agreement (as hereby amended), during the term of this Agreement for any reason
(including by operation of law as contemplated by Section 22) other than a
voluntary termination by Employee or a termination by the Company for Just
Cause, the noncompetition provisions contained in Section 21 shall no longer be
effective

 



--------------------------------------------------------------------------------



 



from and after the date of such occurrence. “Expiration Date” shall mean the
last day of the term of the Employment Agreement. Notwithstanding anything to
the contrary in the Employment Agreement, Employee shall serve as Vice Chairman
of the Board of Directors of the Company; provided, however, that Employee’s
service on the Board is a matter of, and subject to, shareholder approval under
the organizational documents of the Company.”
     5. Effective as of the New Effective Date, the last sentence of Section
6(a) of the Employment Agreement is hereby deleted and replaced with the
following:
“As further provided in Section 21, and as limited therein, during the period
from the date of this Amendment through the second anniversary of the New
Effective Date (unless otherwise provided in Section 5), the Employee shall not
engage in any business or activity contrary to the business affairs or interests
of the Company, the Bank and/or its affiliates.”
     6. Effective as of the New Effective Date, Section 7 of the Employment
Agreement is hereby amended to add the following to the end thereof:
“Upon Employee’s transition to Executive Advisor, and while continuing to serve
as Vice Chairman of the Board of Directors of the Company, Employee shall
perform duties under the Employment Agreement in accordance with such reasonable
standards as the Replacement CEO or the Board and the Employee may mutually
agree and establish from time to time. The Company will provide Employee with an
assistant and an office at the Company’s headquarters while Employee is employed
as Executive Advisor.”
     7. Sections 9, 10 and 11 of the Employment Agreement are hereby deleted in
their entirety.
     8. The following sections are hereby added after Section 18 of the
Employment Agreement:
     “19. General Release.
     (a) Notwithstanding anything to the contrary in the Employment Agreement,
Employee knowingly, voluntarily and irrevocably waives, terminates, cancels,
releases, discharges, and forever acquits the Company, the Bank and their
affiliates, and the Company and the Bank, and their affiliates, each and
severally, voluntarily and irrevocably waive, terminate, cancel, release,
discharge, and forever acquit the Employee (except for violations of law or as
otherwise prohibited by operation of law as contemplated by Section 22 hereof),
from any and all actions, causes of action, claims, allegations, rights,
obligations, liabilities, or charges (collectively, the “Claims”) of every kind
and nature, known and unknown, in law and equity, ex delicto, ex contractu,
occurring at any time during Employee’s employment through the date of execution
of this Amendment to the Employment Agreement and arising under or in connection
with Employee’s employment with the Company and the Bank, including, without
limitation: claims for compensation or bonuses, whether or not paid under any
compensation plan,

 



--------------------------------------------------------------------------------



 



arrangement or the Employment Agreement; breach of contract; tort; wrongful,
abusive, unfair, constructive, or unlawful discharge or dismissal; impairment of
economic opportunity defamation; age and national origin discrimination; sexual
harassment; back pay; front pay; benefits; attorneys’ fees; whistleblower
Claims; emotional distress; intentional infliction of emotional distress;
punitive or exemplary damages; violations of the Equal Pay Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1991,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment
Retraining and Notification Act, the Family Medical Leave Act, including all
amendments to any of the aforementioned acts; and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation, or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to Employee’s employment with the Company or the
Bank. Apart from the payments of base salary, benefits and expenses required to
be paid or provided after the date of this Amendment pursuant to the Employment
Agreement (as modified by this Amendment), and any other accrued benefits that
Employee has vested as of the date of this Amendment, from and after the date of
this Amendment, the Company, the Bank and their affiliates shall not have any
liability to Employee for any compensation, bonuses, severance or change in
control pay (including but not limited to that provided under Sections 9, 10 and
11 of the Employment Agreement), equity awards (including those contemplated
under Schedule E of the Investment Agreement dated as of December 17, 2008
between the Company and MP Thrift Investments L.P.), property or benefits
resulting from Employee’s employment or service or termination from service as
President and Chief Executive Officer or Executive Advisor or director or on any
other basis whether or not specifically referenced above related to Employee’s
employment or termination of employment, or otherwise pursuant to his change of
duties and compensation to non-officer Executive Advisor as described in this
Amendment. The foregoing notwithstanding, the provisions of and indemnification
afforded to Employee (and his heirs, executors, and administrators) by the
Company pursuant to Section 4(c) of the Employment Agreement or under the
Company’s Articles of Incorporation or By-Laws shall continue in effect at all
times and survive the termination of the Employment Agreement, as amended. You
have twenty-one (21) days to review and consider this release. Notwithstanding
anything contained herein to the contrary, the ADEA portion of the release will
not become effective or enforceable for a period of seven (7) calendar days
following the date of its execution, during which time you may revoke your
acceptance of that portion of the release by notifying the General Counsel of
the Company in writing. To be effective, such revocation must be received by the
Company no later than 5:00 p.m. on the seventh calendar day following its
execution. Provided that you do not revoke the ADEA portion of the release, the
eighth (8th) day following the date on which this release is executed shall be
the effective date of the ADEA portion of the release. In the event of your
revocation of the ADEA portion of the release, this Amendment will be null and
void and of no effect, and the Company and the Bank and its affiliates will have
no obligations under this Amendment.
     (b) Notwithstanding anything to the contrary in the Employment Agreement,
Employee knowingly, voluntarily and irrevocably waives any and all rights under
the

 



--------------------------------------------------------------------------------



 



laws of any jurisdiction in the United States, or any other country, that limit
a general release to those Claims that are known or suspected to exist in
Employee’s favor as of the date hereof.
     20. Confidentiality. During Employee’s employment with the Company, the
Bank or their affiliates and thereafter, Employee will not disclose any
Confidential Information (as herein defined) and (i) shall not permit any third
party access to the Confidential Information; (ii) shall use the same degree of
care to protect the Confidential Information as the Company and Bank use to
protect its Confidential Information; and (iii) shall take any other actions
that are reasonable, necessary or appropriate to ensure the continued
confidentiality and protection of the Confidential Information. “Confidential
Information” means customer lists, information obtained through customer
contact, trade secrets, business plans, financial reports, and any other
information relating to the business of the Company, the Bank or any affiliate
which would be detrimental to the Company, the Bank or their affiliates if
disclosed to competitors or to any other third party; provided, however, that
“Confidential Information” shall not include information which is part of the
public domain (other than as a result of a breach of the Employment Agreement)
or information which is required to be disclosed by law or regulation or
pursuant to an order by any court or tribunal of competent jurisdiction.
     21. Noncompetition. During the period from the date of this Amendment and
through the second anniversary of the New Effective Date (unless otherwise
provided in Section 5), Employee shall not directly or indirectly:
(a) hold a 5% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise, or
(b) associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise, or
(c) engage, or directly or indirectly manage or supervise personnel engaged, in
any activity on behalf of any Competitive Enterprise:

  (i)   that is substantially related to any activity that Employee was engaged
in with the Company, the Bank or their affiliates during the 24 months prior to
the New Effective Date;     (ii)   that is substantially related to any activity
for which Employee had direct or indirect managerial or supervisory
responsibility with the Company, the Bank or their affiliates during the
24 months prior to New Effective Date; or     (iii)   that calls for the
application of specialized knowledge or skills substantially related to those
used by Employee in his activities with the Company, the Bank or their
affiliates during the 24 months prior to New Effective Date.

 



--------------------------------------------------------------------------------



 



For purposes of the Employment Agreement, “Competitive Enterprise” means any
business enterprise that either (i) engages in any activity in the banking
business, the mortgage banking business or the mortgage origination business, or
(ii) holds a 5% or greater equity, voting or profit participation interest in
any enterprise that engages in such businesses.
22. Compliance with Law Including EESA. Notwithstanding anything to the contrary
that may be contained in the Employment Agreement or this Amendment, no payment
will be made to Employee or other action taken pursuant to the Employment
Agreement, as amended, in violation of any law, including but not limited to the
Emergency Economic Stability Act of 2008 (“EESA”) including any regulations
promulgated thereunder and any amendments made thereto.”
     9. Capitalized terms not otherwise defined in this Amendment have the
meanings ascribed to such terms in the Employment Agreement.
     10. Every other term of the Employment Agreement not amended herein shall
remain in full force and be given effect.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment to Employment
Agreement as of the date first above written.

            FLAGSTAR BANK, FSB
      /s/ Thomas J. Hammond       By: Thomas J. Hammond      Its: Chairman     
  FLAGSTAR BANCORP, INC.
      /s/ Thomas J. Hammond       By: Thomas J. Hammond      Its: Chairman     
  MARK T. HAMMOND, Employee
      /s/ Mark T. Hammond       By: Mark T. Hammond           

 